Citation Nr: 1033051	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1999 to September 
2004. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The appellant had a hearing conducted by the undersigned Veterans 
Law Judge in June 2010.  A transcript of that hearing is 
associated with the file.  


FINDING OF FACT

Left rotator cuff tendonitis is attributable to service. 


CONCLUSION OF LAW

Left rotator cuff tendonitis was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the evidence 
and information currently of record are sufficient to 
substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)], or the regulations implementing it.

Regarding compliance with 38 C.F.R. § 3.103, in June 2010 the 
appellant was afforded a hearing conducted before the undersigned 
Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ 
clarified the issue on appeal.  Furthermore, at the end of the 
hearing the appellant was asked if she had a fair opportunity to 
discuss her case.  To the extent that section 3.103 is applicable 
to a VLJ, in light of the grant of the benefit sought the Board 
finds that the actions of the Judge complied with 38 C.F.R. 
§ 3.103.   

Factual Summary

In March 1996, an impression was given of left scapular rotator 
strain.  It was noted that the appellant was right hand dominant 
and apparently developed pain in the posterior aspect of her left 
shoulder on March 9, 1996.  She developed an aching pain and 
spasm in the area of her left scapula rotators and trapezius.  No 
previous history of similar problems in the past was noted.  

In January 1999, the appellant presented with a new injury to her 
left shoulder.  While working part time, she was doing a 
significant amount of shoulder level/overhead activity and 
lifting heavy packages.  She developed pain in the area of her 
left posterior shoulder and neck.  Left trapezius strain was 
assessed.  Trapezius strain resolved and essentially normal 
examination was noted in February 1999.  

Service treatment records reveal that during the entrance 
examination in March 1999 the upper extremities were reported 
normal.  At that time, the appellant denied painful trick 
shoulder or elbow.  The upper extremities were reported normal in 
September 2002.  At that time, the appellant again denied painful 
trick shoulder or elbow.  In April 2003, the appellant was seen 
for left shoulder pain of two month duration.  She denied trauma 
at that time.  Probable left shoulder strain was assessed.  Left 
shoulder pain greater than six months getting worse was noted in 
October 2003.  No trauma but pain present all the time was noted.  
Pain in the left shoulder joints but no left shoulder joint 
swelling and/or stiffness was noted.  Tendonitis rotator cuff was 
assessed.  In August 2004, the appellant reported that she 
suffered left shoulder popping during service for which she did 
not receive medical care.  X-rays of the left shoulder revealed 
negative results in September 2004.  

The appellant was afforded a VA compensation and pension 
examination in December 2005.  During this examination, left 
shoulder problems were noted to have started two years ago after 
a lot of heavy lifting.  The pain was described as an achy, 
burning sensation of 4/10 severity.  Examination revealed left 
shoulder tenderness in the bicep tendon, and normal abduction and 
rotation.  Deluca examination revealed increased pain and 
fatigability.  Bicep tendonitis with limitations was diagnosed.  

In February 2006, the appellant related that her arm began to 
hurt while she was traveling in Europe and carrying heavy 
luggage.  Left shoulder rotator cuff and biceps tendinitis were 
assessed at that time.  A recurrence of left shoulder pain was 
reported in October 2006.  In a November 2006 statement, K.B. and 
B.B. related that they knew the appellant since 2000 and that 
when she came to visit they noticed that the appellant had 
significant shoulder pain.  

In a January 2007 statement, Dr. W related that the appellant has 
documented complaints of shoulder pain and that she apparently 
carried a diagnosis of rotator cuff tendinitis.  Dr. W noted that 
there are documentations of this from notes including May 4, 
2004.  In March 2007, the appellant had a left arthroscopic 
subacromial decompression.  A pre and post operative diagnosis of 
left rotator cuff tendonitis was given.  Chronic left shoulder 
pain and overuse injury since 2001 were noted in November 2008.  

The appellant was afforded a VA compensation and pension 
examination in January 2010.  During this examination, left 
shoulder pain onset in 2002 was noted.  It was noted that 
shoulder pain had a sudden onset.  The appellant reported that 
she was involved in carrying caskets up and down hills while at 
Scott Air Force Base.  She related that she developed left 
shoulder pain following this activity.  She reported the left 
shoulder condition at the base clinic and began treatment with 
physical therapy and anti inflammatory medication.  The shoulder 
pain was described as intermittent with pain 7/10 on a scale of 
1/10.  The examiner noted that the appellant was a good historian 
and participated well in the examination.  Left shoulder strain 
ongoing was assessed.  The examiner opined that, considering the 
onset of 2002, the left shoulder condition was less likely than 
not due to any event in service and more likely than not due to 
other causes.  In February 2010, the same VA examiner opined that 
the recurrent left shoulder strain less likely than not had its 
original onset in service and is less likely than not due to any 
event in service, to include, but not limited to treatment in 
service for tendonitis, and more likely than not had its onset 
after separation from service in 2004 and is more likely than not 
due to other causes.  

In another February 2010 notation, the VA examiner opined that 
the treatment for the left shoulder complaints in 1996 and 1999 
prior to the appellant's entry into service in September 1999 
were not related to the left shoulder complaints during service 
in 2003 and 2004.  The examiner noted that the treatments in 1996 
and 1999 were for separate, acute conditions that fully resolved 
without residual disability and were unrelated to treatment 
received in 2003 and 2004.  The examiner noted that the March 
1999 entrance examination was negative for left shoulder 
complaints and that the left shoulder problem prior to entrance 
into service was left scapular strain and left trapezious strain.  
She noted that these two types of strain affect different 
musculature of the shoulder.  She stated that Dr. W noted these 
strains to be separate problems with no relation to each other 
and that per his notes Dr. W related that they fully healed with 
no permanent impairment or restrictions.  The examiner related 
that that the appellant was seen in service for probable left 
shoulder strain and left shoulder rotator cuff tendonitis which 
is a separate shoulder condition unrelated to left scapular 
strain and left trapezius strain.  She also noted that tendonitis 
is not considered a strain.  

During her June 2010 hearing, the appellant related that she had 
no problems with her left shoulder condition prior to service.  
She related that she started having problems with her left 
shoulder in 2003 while stationed in Scott Air Force Base.  She 
reported carrying caskets up and down hills and that it started 
hurting thereafter.  She reported being seen by medics and that 
she was diagnosed with left shoulder strain.  Physical therapy 
and anti inflammatory medication were noted as treatment.  She 
reported re-injury in October 2003.  This time she reported being 
diagnosed with rotator cuff tendinitis and treated again with 
physical therapy and anti inflammatory medication.  The appellant 
stated that when she was discharged she continued to have 
problems with her condition and that she sought treatment soon 
after discharge.  She related that the same diagnosis was given, 
left shoulder strain, tendinitis, and rotator cuff.  The 
appellant related that she reinjured her left shoulder or 
aggravated it in 2006 while carrying a heavy bag.  However, she 
related that the condition was already there and it was just an 
aggravation of a preexisting service related condition.  

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, such as arthritis, may be service 
connected if increased or aggravated by service or manifested to 
a degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Generally, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for active 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups during service of a pre- existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying disability, as contrasted to the 
symptoms of that disability, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 
402 (1996).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disability was 
incurred while engaging in combat.

Analysis

The appellant has appealed the denial of service connection for a 
left shoulder disability.  After review of the evidence, the 
Board finds in the appellant's favor.  

Strain

Initially, the Board notes that pre-service records reveal 
impressions of left scapular rotator strain in March 1996 and 
left trapezius strain in January 1999.  However, trapezius strain 
resolved and essentially normal examination was noted in February 
1999.  Moreover, the entrance examination in March 1999 reported 
the upper extremities as normal.   The Board also notes that in 
February 2010 the VA examiner related that the treatments in 1996 
and 1999 were for separate, acute conditions that fully resolved 
without residual disability and were unrelated to treatment 
received in 2003 and 2004.  In light of the whole evidence, the 
Board finds that a chronic left shoulder disability did not pre-
exist service and that this is not a case that involves the 
presumption of soundness.  

Here, we are left with an unmistakable conclusion based upon the 
medical evidence: Prior to service there were some acute problems 
that involved the left upper extremity.  However, such problems 
resolved prior to service and that there were no pertinent 
manifestations of the pre-service disease or injuries during 
service or post service.

Tendonitis

In this case, the Board is presented with positive and negative 
evidence.  The positive evidence includes in service treatment 
for the left shoulder and post service complaints/treatment for 
the same.  The Board notes that in April 2003 the appellant was 
seen for left shoulder pain of two month duration.  Left shoulder 
pain greater than six months getting worse was also noted in 
October 2003.  Rotator cuff tendonitis was assessed.  
Furthermore, the Board notes that in August 2004 the appellant 
reported that she suffered left shoulder popping during service 
for which she did not receive medical care.  In a post service 
examination in December 2005, left shoulder problems were noted 
to have started two years ago after a lot of heavy lifting.  
Bicep tendonitis with limitations was diagnosed.  In a January 
2007 statement, Dr. W related that the appellant had documented 
complaints of shoulder pain and that she apparently carried a 
diagnosis of rotator cuff tendinitis.  

We have also considered the appellant's statements that she 
started having problems with her left shoulder in 2003 that she 
continued to have problems and that she sought treatment soon 
after discharge.  Additionally, the appellant has related that 
she reinjured her left shoulder or aggravated it in 2006 while 
carrying a heavy bag but that the condition was already there.  

The Board has also been presented with negative evidence.  A 
chronic disability was not established at separation, there is 
some evidence of a post-service injury, and a VA examiner has 
determined that the current disability is not related to service. 

However, the more probative evidence establishes that left 
rotator cuff tendonitis is attributable to service.  The record 
shows a post service diagnosis of left rotator cuff tendonitis.  
There is also evidence of in-service complaints that were on-
going over a period of months during service.  The appellant has 
reported having left shoulder pain in service and that such 
continued.  The appellant is competent to report the onset of 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
appellant has presented credible testimony that her current left 
shoulder disability started in service and continued after 
service.  The appellant's statements are consistent with the 
record as it is shown that she was treated in service for rotator 
cuff tendonitis and diagnosed with the same post service.  In 
addition, we are aware of the short interval between the in-
service symptoms and the post service diagnosis, coupled with her 
report of an insidious onset rather than a truly acute event.  
The Board finds that if anything there was continuation of her 
left shoulder disability in February 2006 and not an initial 
onset.  

The Board is aware that the VA examiner has found that the 
current disability is not related to any event in service and 
more likely than not due to other causes.  Although the Board has 
taken her opinion into consideration, the Board has placed 
greater probative value on the statements of the appellant as 
they are consistent with the record.  We find that the appellant 
has been a consistent historian and has presented credible 
testimony.  The Board also notes that the VA examiner found that 
the appellant's disability was more likely than not due to other 
causes but offered no other causes for the disability in her 
rationale.  She merely issued a statement without explanation.  
Thus, her opinion is afforded less probative value.  

As such, the evidence shows the existence of a current 
disability, an in-service incurrence and a relationship between 
the disability and service. Accordingly, service connection for 
left rotator cuff tendonitis is granted.  We again note that this 
Veteran has presented credible testimony regarding continuity.


ORDER

Service connection for left rotator cuff tendonitis is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


